UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CARLOS CURTIS

Petitioner,
Crimina1 Action No. 03-533

v. Civil Action No. 08-805

UNITED STATES OF AMRICA

FELE@
Jur,ozzom

Respondent.

évr\r@\-rvr\y`r§r`y`p

UehU$.
Brankrupt?y£sgggtrtasnd

MEMORANDUM OPINION

This matter comes before the Court on Petitioner's Motion
Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence
[Dkt. No. l2l]. Petitioner Carlos Curtis, a prisoner proceeding
pro §§ in this matter,1 petitions this Court to set aside or
correct his sentence pursuant to 28 U.S.C § 2255.2 Upon
consideration of the Motion, Opposition, and the entire record
herein, for the reasons discussed below, Petitioner's motion is

denied.

1 Petitioner refused the Court’s offer to appoint counsel to

represent him in this Motion [Dkt. No. l36].

2 Section 2255 reads in pertinent parts
A prisoner in custody under sentence of a court
established by Act of Congress claiming the right
to be released upon the ground that the sentence
was imposed ill violation of 'the Constitution or
laws of the United States, or that the court was
without jurisdiction to impose such sentence, or
that the sentence was in excess of the maximum
authorized by law, or is otherwise subject to
collateral attack, may move the court which imposed
the sentence to vacate, set aside or correct the
sentence,

I. BACKGROUND

On March 31, 2004, a nine-count superseding indictment was

filed in the United States District Court for the District of

Columbia, charging petitioner with sex trafficking of children

(Counts 1 and 2); transportation of minors for prostitution (Counts

3 and 4); coercion or enticement of a minor (Count 5);

transportation of a person for prostitution (Count 6);

l transportation of child pornography (Count 7); acts relating to

material constituting or containing child pornography (Count 8);
and tampering with a witness (Count 9).

The Government provided testimony from two child victims, A.P.

and C.B., that was corroborated by testimony from A.P.'s

grandmother, C.B.’s stepmother, and Michael Goodwin, an associate

of the Petitioner, The Government also presented physical evidence

that included pornographic photographs of A.P., receipts from

motels discussed during testimony, and evidence of Petitioner's

prior convictions of child prostitution to demonstrate his intent.

Gn July 2, 2004, after hearing testimony from eleven

Government witnesses over five days, a jury found Petitioner guilty

of Counts 1-4, 6 and 8, and acquitted Petitioner on Counts 7 and

9.3 On March l7, 2006, this Court found Petitioner to be a career

criminal and sentenced him to concurrent life terms of imprisonment

on each count, followed by concurrent supervised release terms of

3 The Court dismissed Count 5 at the close of the Government’s
case.

_2_

aj

4~3'*'*'-*-'-------11-ll1ll!!!!!!!!llllllllllllllIlllllll`

five years for Counts 1 and 2 and three years for the remaining
counts. Petitioner filed a direct appeal claiming that his prior
bad acts should not have been permitted as evidence under Rule

404(b) of the Federal Rules of Evidence, and that the Court

incorrectly classified him as a career criminal. On March 20,
2007, the Court of Appeals rejected these challenges and affirmed
the convictions. United States v. Curtis, 481 F.3d 836 (D.C. Cir.

2007).

II. ANALYSIS
On May 5, 2008, Petitioner filed the present Motion claiming

that he was convicted with a defective indictment in violation of
Rules 6(c) and (f) of the Federal Rules of Criminal Procedure, and
that his trial and appellate counsel were constitutionally

ineffective.

A. Petitioner Has Not Estab1ished that the Grand Jury
Indictment Was Defective.

In order to claim that he was convicted with a defective
indictment because of ineffective counsel, without having raised
that issue on direct appeal, Petitioner must establish two
elements. First, he must establish “cause” for why he did not
previously raise this claim. Second, he must establish that
“actual prejudice” would result by denying the claim. §§g Bousley
v;_Qni;g;L§;a;es, 523 U.S. 614, 622 (1998); United States v. FradV,
456 U.S. l52, 167-68 (1982); United States v. Pettigrew, 346 F.3d
1139, 1144 (D.C. Cir. 2003); United States v. Da1e, 140 F.3d 1054,

1056 (D.C. Cir. l998).

Petitioner’s defective indictment claim based on ineffective
counsel fails on multiple procedural grounds. First, there is a
“presumption of regularity . . . in the grand jury process.”
United States v. Mechanik, 475 U.S. 66, 75 (O’Connor, J.,
concurring). Since Petitioner fails to provide any explanation for
“cause,” i.e., why he failed to raise this claim on appeal, the
Court need not consider whether he will suffer “actual prejudice,”

if his petition is denied. United States v. Fradv, 456 U.S. 152,

168 (l982).

Further, Petitioner was required by Rule 12(b)(3)(B) of the
Federal Rules of Criminal Procedure to raise the defective
indictment claim before trial. Since a timely objection was not
made by Petitioner before trial, as required by the Rule, it is
proper to dismiss any potential Rule 6 challenge “on the ground
that it was not timely brought.” United States v. Wilson, 434 F.2d
494, 496 (D.C. Cir. 1970).

Petitioner's remaining two arguments are unpersuasive. First,
Petitioner's argument that his indictment contained irregularities
is without factual support. Petitioner argues that his indictment
does not affirmatively demonstrate that each juror concurred with
the indictment as required by Federal Rule of Criminal Procedure
6(c). The Rule states that the foreperson will “sign all

indictments” and “record the number of jurors concurring in every

_4_

indictment and will file the record with the clerk of the court,
but the record may not be made public unless the court so orders.”
Fed. R. Crim. P. 6(c). The record does not show any
inconsistencies with the Rule: Petitioner's superseding indictment
was submitted by the foreperson and stamped “FILED IN OPEN COURT;”

and there is no indication that Petitioner requested the Court to

order the jurors’ concurrences be made public. See United States

v. Glasser, 116 F.2d 690, 695 (7th Cir. 1940) (where an indictment
was filed in open court, in the presence of judges and court
officers, and endorsed by the grand jury, it sufficiently appeared
that the indictment was properly returned). Further, “[f]ailure of
the foreman to sign or endorse the indictment is an irregularity
and is not fatal.” Fed. R. Crim. P. 6(c) advisory committee's
note; See also Frisbie v. United States, 157 U.S. 160 (l895).

Therefore, even if Petitioner's trial counsel had raised these
arguments prior to trial, he would not have prevailed on them, and

Petitioner would have suffered no prejudice.

Second, Petitioner argues that his indictment is analogous to
a flawed indictment and relies on Gaither v. United States, 413
F.2d 1061 (D.C. Cir. 1969). In that case, the indictment was
defective because the grand jury voted only to “present” the
defendants with the charge of grand 1arceny, but did not “pass on
the actual terms of an indictment,” which were drafted by the

prosecutor and signed by the foreperson. Id. at 107l. In

_5_

contrast, the record in this case lacks “any evidence that
[Petitioner's] indictment was returned in the way described in

Gaither.” DeVincent v. United States, 602 F.2d 1006, 1009 (lst

Cir. l979).

B. Petitioner’s Trial Counse1 Was Not Ineffective.

To prevail on his claim of ineffective assistance, Petitioner
must demonstrate two elements. First, he must show that counsel
was deficient by making “errors so serious that counsel was not
functioning as the ‘counsel’ guaranteed the defendant by the Sixth
Amendment.” Second, he must show that counsel's deficiency
“prejudiced the [Petitioner].” Strickland v. Washington, 466 U.S.
668, 687 (1984). To demonstrate deficient performance, Petitioner
“must identify the acts or omissions of counsel” that could not be
considered “reasonable professional judgment . . . in light of all
the circumstances” such that the “acts or omissions were outside
the wide range of professionally competent assistance.” ld; at
690.

Trial counsel is a highly experienced Federal Defender and has
competently appeared before this Court on numerous occasions.
Nonetheless, the Petitioner cites the following examples of
ineffective assistance at trial: (a) counsel “prevented” him from
testifying; (b) counsel “failed” to present Petitioner’s defense of
innocence; (c) counsel told the jury in opening statements that

Petitioner would testify but he did not testify; (d) counsel failed

_6_

to raise the grand jury “irregularities” in a pre-trial motion; (e)
counsel did not request the Court to instruct the jury that it
could draw no adverse inference from Petitioner’s failure to
testify; and (f) counsel failed to request jury instructions that

jury notes were not evidence.

Despite the Petitioner’s claim of ineffective assistance, the
Court finds that counsel performed well within “the wide range of
professionally competent assistance.” lg; Additionally, any
concern about “prejudice” stemming from counsel's performance would
be minimized by the Government’s strong case against Petitioner.

Id. at 687.

Petitioner incorrectly argues that counsel prevented him from
testifying. On June 30, 2004, during four different exchanges with
the Court, trial counsel explained in Petitioner’s presence that
Petitioner did not intend to testify. Tr. at 4, 6, 7, 112 (June,
30, 2004). As this Court previously explained, “[Petitioner]

had every opportunity to disagree with his counsel's
representations, if he wished to do so.” United States v. Curtis,
No. 03-CR~533(GK), 2004 WL 33l2951, at *2 (D.D.C. Dec. 7, 2005).
Furthermore, even if Petitioner could demonstrate deficient
performance, Petitioner fails to demonstrate prejudice because he
did not explain how counsel prevented him from testifying, why he
failed to notify the Court of counsel's actions, or why Petitioner

delayed raising this issue until filing the current Motion,

_7_

 

4AgW 541---11111-I1lIllllllllllllllllllllllllllllllllllIlIllllllllll

Petitioner incorrectly argues that counsel's decision to not

  

present witnesses demonstrates that he failed to present

Petitioner’s innocence claim. Counsel attempted other defense

techniques that included challenging the credibility of Government
witness Michael Goodwin, Furthermore, Petitioner fails to identify
the witnesses, or provide any information about the content of the

potential witness testimony, that would prove his innocence.

Petitioner argues that counsel prejudiced the jury by stating
that Petitioner would testify during his opening statement, but
failed to call Petitioner as a witness at trial, However, the

Court instructed the jury that opening statements are not evidence

on three separate occasions -~ twice before opening statements and
once before closing statements. Tr. at 18 (June 23, 2004) and Tr.
at 11 (July l, 2004). The jury is presumed to follow the

instructions of the Court. United States v. Mathis, 216 F.3d 18,

25 (D.C. Cir. 2000).

Moreover, it cannot be assumed that the jury would credit the
testimony he now claims he would have given, namely that Michael
Goodwin, one of the Government’s eleven witnesses was lying,
especially since the Petitioner fails to provide any details about

what he would have said. See United States v. Terry, 366 F.3d 3l2,

316 (4th Cir. 2004) (defendant “provides no concrete evidence of
what he would have testified in exculpation” and “says only that he

would have impeached [the witness'] credibility, but omits any

_3_

 

details that explain why the district court would have given his

claims any weight”). Thus, where the Government’s strong case
against Petitioner makes it “easier to dispose of an ineffective
[counsel] claim on the ground of lack of sufficient prejudice

that course should be fo11owed.” Strickland, 466 U.S. at 697.

Petitioner also argues that counsel's failure to raise grand
jury “irregularities” in a pre-trial motion constituted ineffective
counsel. This argument fails because Petitioner did not provide a
compelling explanation for “cause” and would not likely be able to
show “actual prejudice” in light of the strength of the

Government’s case. See supra, at Part I.

Petitioner’s argument that counsel did not request a jury
instruction that no adverse inference could be drawn from his
failure to testify is factually inaccurate. Counsel requested and

was granted such an instruction. Tr. at 23 (July l, 2004).

Petitioner’s argument that counsel did not request a jury
instruction that jury notes were not evidence is also factually
inaccurate. The Court instructed the jury that note-taking was
optional and that notes were “only an aid to help your memory.”

Tr. at 15 (June 23, 2004).

C. Petitioner’s Appellate Counsel Was Not Ineffective.

The Court also rejects the Petitioner’s claim of ineffective

appellate counsel. Petitioner argues that appellate counsel's

failure to raise the above-mentioned issues constituted ineffective

counsel. Appellate counsel may use professional judgment to
determine which claims to raise on appeal. Jones v. Barnes, 463
U.S. 745, 751 (l983). Appellate counsel “need not (and should not)
raise every non-frivolous claim,” but should select claims “to
maximize the likelihood of success on appeal.” Smith v. Robbins,
528 U.S. 259, 288 (2000). For the reasons discussed above, the
challenges are without merit and appellate counsel may have decided
not to raise them as a legitimate exercise of his professional

judgment. Even if Petitioner shows that appellate counsel was

\\

deficient, which he has not, he still must demonstrate a
reasonable probability that, but for his counsel's unreasonable
failure, he would have prevailed on his appeal.” Id. at 285. The

Government’s strong case against Petitioner makes this very

unlikely.
For the foregoing reasons, it is hereby

ORDERED, that Petitioner’s Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence is denied.

,;/Q/@; @zlré¢@l@

Date G1adys Kessler
U.S. District Court Judge

._10_